Exhibit 10.1
 
 
LNB Bancorp, Inc.


2013 CEO Incentive Plan




Section I.                     PURPOSE


The LNB Bancorp, Inc. 2013 CEO Incentive Plan is designed to reward the CEO with
incentive compensation payments for achieving profitability goals and subjective
goals.


Section II.                    DEFINITIONS


The following terms, as used in this Plan, shall mean:


A.
Committee.  The Compensation Committee of the Board of Directors of LNB Bancorp,
Inc., or such other committee as such Board may designate.

 
B.
Employer or LNB Bancorp, Inc. LNB Bancorp, Inc., its subsidiaries and 
affiliates.

 
C.
Employment Agreement. The Employment Agreement, dated as of January 28, 2005,
as   amended as of July 16, 2008 and December 12, 2008; by and among Daniel E.
Klimas, LNB Bancorp, Inc. and The Lorain National Bank.

 
D.
Plan year.  July 1, 2013 through December 31, 2013.

 
E.
Plan.  The LNB Bancorp, Inc. 2013 CEO Incentive Plan.

 
F.
Incentive Payment.  Payment earned by CEO on the Incentive Payment Date, as
determined in accordance with Section IV and the other terms of this Plan.



G.
Incentive Payment Date:   The date on which an Incentive Payment to the CEO is
paid, which shall be as soon as reasonably practicable after such payment is
calculated and authorized by the Committee,  but not later than two and one-half
months following the end of the Plan year.

 
H.
Profitability.  Profitability is defined as pre-provision core earnings of LNB
Bancorp, Inc. and its consolidated subsidiaries for the Plan year, as determined
by the Committee.  Pre-provision core earnings are defined as income before
income tax expense, adjusted to exclude the impact of provision for loan
losses.  The Committee has the discretion to adjust the methodology for
calculating Profitability to account for any unforeseen occurrences which may
affect the determination of whether the Profitability Goal was achieved.



I.
Profitability Goal.  An amount of Profitability established as a goal by the
Committee in its discretion and solely for purposes of this Plan, based on the
Employer’s annual budget as determined by its Audit and Finance Committee, and
communicated to each the CEO at the outset of the Plan.

 
 
 

--------------------------------------------------------------------------------

 
 
Section III.                   ELIGIBILITY


The CEO of LNB Bancorp, Inc. is eligible to participate in this Plan. The
Committee has the authority, in its discretion, to designate the CEO who will
participate in the Plan during the Plan year.


Section IV.                  AMOUNT OF INCENTIVE PAYMENT


Subject to the other terms of this Plan, the amount of the Incentive Payment
earned by the CEO  under this Plan will be determined, based on Employer’s
actual Profitability achievement for the Plan year relative to the percentage of
the Profitability Goal, a percentage of up to 50% of the CEO’s base salary,  and
on other terms as determined, interpreted and established in the sole discretion
of the Committee.



Section V.                   OTHER INCENTIVE PAYMENT TERMS


A.               Payments and Deductions/Withholding Taxes.


Employer will pay the CEO the Incentive Payment on the Incentive Payment Date
provided the CEO is an active employee of Employer on that date.  The amount of
the Incentive Payment, if any, shall be calculated as provided in Section IV of
this Plan.  Deductions may also be made at the discretion of Employer and in
accordance with applicable law for any amounts the CEO owes to Employer.


Employer may withhold from any amounts payable under or in connection with this
Plan all federal, state, local and other taxes as may be required to be withheld
by Employer under applicable law or governmental regulation or ruling.


B.              Incentive Payment Calculation.


The Committee will have the sole authority and discretion to evaluate all
aspects of the Employer’s incentive compensation awards and to determine
performance and the total amount of compensation available to the CEO in the
aggregate.  Generally, subject in all cases to terms as determined, interpreted
and established in the sole discretion of the Committee, up to 50% of the total
amount of incentive payment available to the CEO will be based upon whether the
Employer achieves the actual Profitability within a range of specified minimum,
target and maximum percentages of the Profitability Goal.  The Committee will
assign personal objectives for the CEO upon which up to 50% of the incentive
payment will be based.


The Committee retains the right and authority (in addition to any other rights
or remedies of Employer) not to pay all or any part of an Incentive Payment to
the CEO based on operational wrongdoing or misconduct of the CEO, as determined
by the Committee in its sole discretion.  The Employer must document all such
exceptions to this Plan, including but not limited to, forfeiture of payments.
 
Section VII.                 GENERAL PROVISIONS


1.      Administration.  The Plan shall be administered by the Committee.  The
Committee has the sole and exclusive authority, subject to any limitations
specifically set forth in this Plan, to: adopt, amend, alter and repeal this
Plan at any time as it deems advisable in its sole discretion from time to time;
construe, interpret, administer and implement the terms and provisions of this
Plan; and otherwise supervise the administration of this Plan.  Notwithstanding
the foregoing, all decisions made by the Committee pursuant to the provisions of
this Plan are final and binding on all persons, including CEO, but may be made
by their terms subject to ratification or approval by the Board of Directors of
LNB Bancorp, Inc. or another committee of the Board of Directors.
 
 
2

--------------------------------------------------------------------------------

 
 
2.      No Implied Rights to Employment.  Neither this Plan nor any Incentive
Payment hereunder shall be construed as giving any individual any right to
continued employment or any particular level of salary or benefits with
Employer.  This Plan does not constitute a contract of employment, and Employer
expressly reserves the right at any time to terminate any CEO free from
liability or any claim.


3.      Other Compensation Plans.  Nothing contained in this Plan prevents
Employer from adopting or modifying other or additional compensation
arrangements, and such arrangements may be either generally applicable or
applicable only in specific cases.


4.      Successors; Amendments.  All obligations of Employer with respect to
Incentive Payments under this Plan are binding on any successor to Employer,
whether as a result of a direct or indirect purchase, merger, consolidation or
otherwise of all or substantially all of the business and/or assets of
Employer.  The CEO may not assign any rights or obligations under this Plan
without the written consent of Employer.


5.      Validity.  The invalidity or unenforceability of any provision or
provisions of this Plan shall not affect the validity or enforceability of any
other provision of this Plan, which shall remain in full force and effect.


6.      Governing Law; Interpretation.  This Plan shall be construed in
accordance with and governed by the laws of the State of Ohio, without giving
effect to the conflict of law principles of such State.  This Plan is not
intended to be governed by the Employee Retirement Income Security Act and shall
be so construed and administered.  The headings contained herein are for
reference purposes only and shall not in any way affect the meaning or
interpretation of this Plan.


7.      Conflicts with Law.  If any provision of the Plan violates local, state
or federal law, the applicable law shall control.


8.      Entire Agreement.  This Plan embodies the entire agreement and
understanding between Employer and the CEO with respect to the subject matter
hereof, and supercedes all prior agreements and understandings relating hereto,
except as expressly stated herein.


The CEO and Employer have agreed to the terms of this Plan as of the latest date
set forth below.
 
“Employee”


Approved:        ________________________________                                                                Date:  _____________
          Daniel E. Klimas


“Employer”


Approved:        ________________________________                                                                Date:  _____________
By:  James R. Herrick, Chairman of the Board
 
 
3